Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered August 6, 1993, convicting him of criminal possession of stolen property in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not sentence the defendant to interim probation (see, People v Avery, 85 NY2d 503). Moreover, because the court expressly advised the defendant that it would impose the maximum sentence if he failed to complete a program with the Court Employment Project, the court was not bound by its original sentencing promise when the defendant failed to complete the program. The court was not required to permit the defendant to withdraw his guilty plea prior to imposing an enhanced sentence (see, People v Montrevil, 176 AD2d 274; People v Caridi, 148 AD2d 625). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.